Citation Nr: 1730314	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-41 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease (DDD) prior to November 25, 2009.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine DDD from November 25, 2009.

3.  Entitlement to a compensable disability rating for service-connected right lower extremity radiculopathy prior to November 25, 2009.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected right lower extremity radiculopathy from November 25, 2009.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963 and November 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's September 2007 claim for increased disability ratings for service-connected lumbar spine DDD and right leg radiculopathy were initially denied in a May 2008 rating decision.  In a December 2009 rating decision, the RO granted an increased rating for lumbar spine DDD to 40 percent disabling and for right leg radiculopathy to 20 percent disabling, both effective November 25, 2009, the date of a VA medical examination.  The Veteran disagreed and perfected an appeal.

In April 2011, the Veteran and his representative presented testimony and evidence at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the record.  The Veteran was informed that the VLJ who previously presided in this matter was no longer employed by the Board per a March 2017 correspondence.  That same correspondence provided the Veteran with an opportunity for a second hearing, and informed him that if he did not respond within 30 days, the default option would be to have a different VLJ consider the appeal.  Currently, a review of the record shows that the Veteran did not reply to the March 2017 correspondence.  There is also no indication that the correspondence was not received by the Veteran on his representative.  Pursuant to the default provision, the appeal has been considered by the undersigned VLJ.  

In January 2012, July 2014, and January 2016, the Board remanded this matter for additional development.  Although the Board sincerely regrets the additional delay that will result from remanding these claims again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant that this appeal has been remanded several times before, and has been pending for a significant period of time.  However it is necessary to remand the claims again to obtain additional VA records, and to afford the Veteran new examinations based on indications from his private medical records that his conditions may have worsened.  

First, a new medical examination is required based on records from the OTC clinic that indicate the Veteran may have undergone surgical intervention for his back, and has experienced increased pain in his back and right lower extremity.  See generally 2015 Private Medical Records from OTC clinic.  This evidence together indicates that the Veteran's conditions may have worsened since his previous exams and entitles the Veteran to new exams.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Without a new exam, the Board cannot be adequately informed as to the current status of the Veteran's disabilities.  

Similarly, the Board cannot be adequately informed as to the current status of the Veteran's disabilities without updated VA medical records.  A review of the record shows that the Veteran uses the VA for a majority of his medical care; however no records since 2014 appear in the file.  As it appears that the Board does not presently have a complete record of the Veteran's VA medical records, remand is necessary so the records may be obtained and associated with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the issue of TDIU must be remanded because it is inextricably intertwined with the increased rating claims for the Veteran's service connected disabilities.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015). The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b).  While the Veteran does not currently meet the schedular requirements for TDIU, the Veteran may fall under the criteria after the ratings for his presently service connected disabilities are assigned following further development.  Accordingly, the Board finds that adjudication of the TDIU request must be placed on hold until further development of the Veteran's increased rating claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for his service-connected disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  After completion of the above, schedule the Veteran for appropriate VA examinations to assess his service-connected lumbar and right lower extremity disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

Lumbar spine

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies, and should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning the functional impairment resulting from the service-connected lumbar spine disability that may affect the Veteran's ability to function and perform tasks in a work-like setting.  To the extent possible, the examiner should also consider the impact of the Veteran's right lower extremity disability and its impact on the Veteran in a work-like setting.  

Right Leg Disability 

The examiner should provide a description of the nature and extent of the service-connected right leg radiculopathy, to include whether the disability is manifested by nerve deficits resulting in foot drop or weakened (or lost) knee flexion.  The examiner should also indicate whether there is any other objective neurological abnormality associated with the service-connected disability, including but not limited to bowel or bladder impairment.

The examiner should provide information concerning the functional impairment resulting from the service-connected right lower extremity disability that may affect the Veteran's ability to function and perform tasks in a work-like setting.  To the extent possible, the examiner should also consider the impact of the Veteran's lumbar spine disability and its impact on the Veteran in a work-like setting.  

4.  Ensure that the above action has been accomplished.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims to include the claim to a TDIU.  If a benefit sought on appeal remains denied, provide the Veteran with a SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




